January7, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust (the “Registrant”) - Dreyfus Global Equity Income Fund - Dreyfus International Bond Fund File No. 811-00524 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the annual period endedOctober 31, 2015. Please direct any questions or comments to the attention of the undersigned at 412.234.2871. Sincerely, /s/ Megan Casey Coleman Megan Casey Coleman Paralegal Supervisor Enclosures
